DETAILED ACTION
Claims 1-27 and 29-31 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, 16-27 and 29-31 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Miller on 4/1/21.

In the Claims

1.	(Currently Amended) A method comprising:
generating a first receiver configured to provide secure access to memory that represents a first variable type through a plurality of distinct memory fencing operations;
generating a second receiver configured to provide secure access to memory that represents a second variable type through the plurality of distinct memory fencing operations, wherein the first variable type is not the second variable type;
[[the]] a particular receiver receiving a call to a function that specifies a particular memory fencing operation of the plurality of distinct memory fencing operations to perform with respect to a memory location, wherein the function has a signature that is polymorphic to indicate that the function can return all types and accept all numbers and types of arguments, wherein the particular receiver is:
selected from the group consisting of the first receiver and the second receiver, and
related to a class that declares the plurality of distinct memory fencing operations for a plurality of different variable types, but without including an implementation of the plurality of distinct memory fencing operations for at least one particular variable type of the plurality of different variable types;
the particular receiver causing, responsive to receiving said call, performance of the particular memory fencing operation with respect to the memory location; and
wherein the method is performed by one or more processors.

2.	(Canceled) 

3.	(Currently Amended) The method of Claim [[2]] 1, wherein the class includes an implementation of at least one of the plurality of distinct memory fencing operations for a variable that refers to an unmanaged memory location. 

1, wherein the particular receiver is an instance of a sub-class that extends from the class and implements the plurality of distinct memory fencing operations with respect to a particular variable type of the plurality of different variable types.

5.	(Currently Amended) The method of Claim [[2]] 1, wherein
the particular receiver the memory location



6.	(Previously Presented) The method of Claim 5, wherein either the first variable type or the second variable type is long integer.

7.	(Currently Amended) The method of Claim 1, wherein generating the particular receiver binds the particular receiver to a first variable type, wherein the call specifies to access the memory location to perform the particular memory fencing operation based on a second variable type, and the method further comprising:
	determining whether the first variable type matches the second variable type, wherein causing performance of the particular memory fencing operation with respect to the memory 
in response to determining that the first variable type does not match the second variable type performing one or more selected from the group consisting of: generating an error [[or]] and conforming the first variable type to the second variable type then causing performance of the particular memory fencing operation with respect to the memory location. 

8.	(Currently Amended) The method Claim 1, wherein generating the particular receiver comprises performing a check to determine whether access to the memory location is permissible, and the method further comprising receiving multiple calls through the particular receiver to perform memory fencing operations without repeating the check.

9.	(Original) The method Claim 1, wherein the particular memory fencing operation is performed by at least issuing one or more memory barrier instructions natively supported by the one or more processors in addition to one or more load or store instructions to the memory location.

10.	(Original) The method of Claim 9, wherein the particular memory fencing operation is performed by combining two or more of the one or more memory barrier instructions natively supported by the one or more processors. 

11.	(Currently Amended) The method of Claim 1, further comprising:
receiving a second call through the particular receiver that specifies a second memory fencing operation that is different than the particular memory fencing operation to perform with respect to the memory location; and


12.	(Currently Amended) The method of Claim 1, wherein causing performance of the particular memory fencing operation involves invoking code associated with the particular receiver that performs one or more safety checks including determining whether an array index passed into the call is valid. 

13.	(Currently Amended) The method of Claim 1, wherein the particular memory fencing operation includes one or more selected from the group consisting of: volatile read[[, or]] and volatile write.

14.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more instructions which, when executed by one or more processors, cause:
generating a first receiver configured to provide secure access to memory that represents a first variable type through a plurality of distinct memory fencing operations;
generating a second receiver configured to provide secure access to memory that represents a second variable type through the plurality of distinct memory fencing operations, wherein the first variable type is not the second variable type;
[[the]] a particular receiver receiving a call to a function that specifies a particular memory fencing operation of the plurality of distinct memory fencing operations to perform with respect to a memory location, wherein the function has a signature that is polymorphic to indicate that the function can return all types and accept all numbers and types of arguments, wherein the particular receiver is:
selected from the group consisting of the first receiver and the second receiver, and
related to a class that declares the plurality of distinct memory fencing operations for a plurality of different variable types, but without including an implementation of the plurality of distinct memory fencing operations for at least one particular variable type of the plurality of different variable types;
the particular receiver causing, responsive to receiving said call, performance of the particular memory fencing operation with respect to the memory location.

15.	(Canceled)

16.	(Currently Amended) The non-transitory computer-readable storage medium of Claim [[15]] 14, wherein the class includes an implementation of at least one of the plurality of distinct memory fencing operations for a variable that refers to an unmanaged memory location.

17.	(Currently Amended) The non-transitory computer-readable storage medium of Claim [[15]] 14, wherein the particular receiver is an instance of a sub-class that extends from the class and implements the plurality of distinct memory fencing operations with respect to a particular variable type of the plurality of different variable types.

18.	(Currently Amended) The non-transitory computer-readable storage medium of Claim [[15]] 14, wherein 
the particular receiver the memory location



19.	(Previously Presented) The non-transitory computer-readable storage medium of Claim 18, wherein either the first variable type or the second variable type is long integer.

20.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 14, wherein generating the particular receiver binds the particular receiver to a first variable type, wherein the call specifies to access the memory location to perform the particular memory fencing operation based on a second variable type, wherein the one or more instructions further cause:
	determining whether the first variable type matches the second variable type, wherein causing performance of the particular memory fencing operation with respect to the memory location is performed in response to determining that the first variable type matches the second variable type;
in response to determining that the first variable type does not match the second variable type performing one or more selected from the group consisting of: generating an error [[or]] and conforming the first variable type to the second variable type then causing performance of the particular memory fencing operation with respect to the memory location. 

21.	(Currently Amended) The non-transitory computer-readable storage medium Claim 14, wherein generating the particular receiver comprises performing a check to determine whether access to the memory location is permissible, and the one or more instructions further cause receiving multiple calls through the particular receiver to perform memory fencing operations without repeating the check.


23.	(Original) The non-transitory computer-readable storage medium of Claim 22, wherein the particular memory fencing operation is performed by combining two or more of the one or more memory barrier instructions natively supported by the one or more processors. 

24.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 14, wherein the one or more instructions further cause:
receiving a second call through the particular receiver that specifies a second memory fencing operation that is different than the particular memory fencing operation to perform with respect to the memory location; and
causing performance of the second memory fencing operation with respect to the memory location. 

25.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 14, wherein causing performance of the particular memory fencing operation involves invoking code associated with the particular receiver that performs one or more safety checks including determining whether an array index passed into the call is valid. 

26.	(Currently Amended) The non-transitory computer-readable storage medium of Claim 14, wherein the particular memory fencing operation includes one or more selected from the group consisting of: volatile read[[, or]] and volatile write.



28.	(Canceled)

29.	(Currently Amended) The method of Claim 1, wherein:
the particular memory fencing operation comprises one selected from the group consisting of an atomic write [[or]] and an atomic update;
the method further includes accessing the memory location by a same thread as the particular memory fencing operation.

30.	(Currently Amended) The method of Claim 1, wherein the particular memory fencing operation includes one or more native instructions selected from the group consisting of: volatile read, volatile write, atomic read, atomic write, [[or]] and atomic update.

31.	(Currently Amended) The method of Claim 1 wherein the particular receiver is selected from the group consisting of a data type [[or]] and an instance of the data type.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193